Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 2/24/22. Applicant’s arguments have been considered but are not found persuasive.  Claims 1-7, 11-16, 19, 25 and 26 are pending.  
This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11-16, 19, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a carbon nanotube sponge" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites a carbon nanotube sponge at line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, 14-16, 19, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Yu et al., US 2017/0170511 A1 as evidenced by Guo et al., US 2014/0342234 A1.
Yu teaches a sulfur-based cathode comprising a mesoporous carbon structure includes sulfur within the mesopores.  The carbon structure is a carbon nanotube sponge.  The cathode is used for a lithium sulfur battery comprising a lithium anode and a sulfur cathode (abstract).  The mesoporous carbon structure is CMK-8 [0012].  FIGS. 1C-1D show morphologies of mesoporous S/CMK-8.  Figure 1C shows a TEM image of CMK-8 with ordered mesoporous structures. Figure 1D shows a TEM image of S/CMK-8 whose pores were filled by sulfur. The scale bars indicate 50 nm for (C) and (D) [0015].  The electrode film comprises a sulfur area loading weight of 4 mg/cm2 and 60 wt% of sulfur [0021].  The sulfur was infused into CMK-8, which serves as both charge transfer path and polysulfide reservoir [0025].  See also [0028] and [0052].  See also Figures 5A-5D along with [0019] and [0040].  Yu teaches the sulfur may be impregnated into different porous structures such as S/CMK3 and S/CNT@MPC. 

MPC is a carbon layer as disclosed/evidenced by Guo.  Guo teaches a carbon-carbon composite substrate (CNT@MPC) is formed by carbon nanotubes (CNTs) and a microporous carbon (MPC) coating layer applied onto the surface of the carbon nanotubes (CNTs) [0005].  
Thus the claims are anticipated.  The claims are alternatively unpatentable.  The claims are directed toward a lithium-sulfur battery cathode, a product.  Limitations regarding methods of making the lithium-sulfur battery cathode are not given patentable weight in the absence of unexpected results.  See MPEP 2113.  The limitations in lines 8-13 of claim 1 (and claims 25 and 26) are process limitations that do not impart further structure to the claimed lithium sulfur battery cathode, and thus, are not given patentable weight.  
*
Claim(s) 1, 2, 4, 6, 11-16, 19, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., CN 107994232 A in view of Yu et al., US 2017/0170511 A1.
	Han teaches a carrier material used as a positive or a negative electrode active material carrier of a lithium sulfur battery. The carrier material (carbon nanotube sponge) has a spherical carbon skeleton formed by intertwining and winding carbon nanotubes and an amorphous carbon layer (title).  The amorphous carbon layer is m. The amorphous carbon layer has a thickness of 0.1-10 nm. The spherical carbon skeleton has porosity of 20-60% (abstract).  See also at least Figures 1 and 2 (note the scale bars).  The amorphous carbon is coated on the surface of the carbon skeleton.
	As an improvement of the support material for a lithium-sulfur battery of Han, the mass ratio of the carbon nanotubes and the polymer compound is (0.1-10):1. The amount of polymer is relatively small, so that only a small, thin layer of amorphous carbon is formed on the surface of the carbon skeleton (bottom page 2 of translation).
Preparing the carbon nanotube microsphere material of Examples 1 to 5 and sulfur into a sulfur-carbon composite material: the carbon nanotube microsphere material and the sulfur powder are mixed in a mass ratio of 4:6 by grinding and treated at 155° C. for 12 hours. And the superfluous sulfur on the surface was removed by treatment at 200° C. for 30 minutes to obtain a sulfur-carbon composite material.  The sulfur carbon composite material (sulfur is distributed in carbon skeleton), conductive additive conductive carbon black and binder polyvinylidene fluoride (PVDF) were uniformly mixed at a mass ratio of 80:10:10, and an organic solvent of N-methylpyrrolidone (NMP) was added to obtain a positive electrode slurry. The positive electrode slurry was coated on a copper foil and dried, rolled, and punched to obtain a positive electrode of a lithium-sulfur battery.  The prepared lithium-sulfur battery anode plate and lithium plate were used as the counter electrode and the reference electrode. The Clegard 2500 was used as a separator (page 6 of translation).  

The claims are directed toward a lithium-sulfur battery cathode, a product.  Limitations regarding methods of making the lithium-sulfur battery cathode are not given patentable weight in the absence of unexpected results.  See MPEP 2113.  The limitations in lines 8-13 of claim 1 (and claims 25 and 26) are process limitations that do not impart further structure to the claimed lithium sulfur battery cathode, and thus, are not given patentable weight.  
*
Claim(s) 1, 3, 4, 6, 7, 11, 13-16, 19, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2014/0342234 A1 in view of Yu et al., US 2017/0170511 A1.
Guo teaches a method for preparing a sulfur-carbon composite, an electrode material and a lithium-sulfur battery comprising the sulfur-carbon composite (abstract).  The sulfur-carbon composite, which comprises a carbon-carbon composite substrate (CNT@MPC) and sulfur loaded into the carbon-carbon composite substrate.  The carbon-carbon composite substrate (CNT@MPC) is formed by carbon nanotubes (CNTs) and a microporous carbon (MPC) coating layer applied onto the surface of the 
Guo teaches the microporous carbon (MPC) coating layer has a BET specific surface area of 500-900 m2/g and an average pore diameter of 0.4-1.0 nm. Such microporous structure is beneficial to enhance the utilization of sulfur, and also helps to limit the dissolution of polysulfides into electrolytes, and thus improves the cyclic stability of sulfur. The microporous carbon (MPC) coating layer has a thickness of 30-150 nm.  Sulfur is finely dispersed in the microporous carbon (MPC) coating layer, preferably at a nano-scale level or even a molecular scale level (considering the diameter of a single S8 molecule is around 0.7 nm), which ensures a high electrochemical activity and utilization of sulfur. The carbon nanotubes (CNTs) have a diameter of 5-100 nm. The length of the carbon nanotubes (CNTs) used here is not particularly limited, for example less than 5 m, 5-15 m, or more than 15 m. There is no limit to the specific form of the carbon nanotubes (CNTs) used. Single-walled carbon nanotubes (SWNTs), double-walled carbon nanotubes (DWNTs) and multi-walled carbon nanotubes (MWNTs) are usable, but multi-walled carbon nanotubes (MWNTs) are preferred. The sulfur-carbon composite has a sulfur load amount of 20-90 wt %, most preferably 33-60 wt %, based on the total weight of the sulfur-carbon composite.  The carbon-carbon composite substrate has a coaxial cable-like structure [0025-0031].
Example A of Guo teaches a lithium sulfur battery having an anode, a cathode comprising the sulfur-carbon composite (carbon-carbon composite substrate (CNT@MPC) with sulfur loaded into the carbon-carbon composite substrate), a separator and an electrolyte.  

The claims are alternatively unpatentable.  The claims are directed toward a lithium-sulfur battery cathode, a product.  Limitations regarding methods of making the lithium-sulfur battery cathode are not given patentable weight in the absence of unexpected results.  See MPEP 2113.  The limitations in lines 8-13 of claim 1 (and claims 25 and 26) are process limitations that do not impart further structure to the claimed lithium sulfur battery cathode, and thus, are not given patentable weight.  
Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive.  
Applicant argues Yu fails to teach the method limitations of at least claim 1.  The claims are directed toward a lithium-sulfur battery cathode, a product.  Limitations regarding methods of making the lithium-sulfur battery cathode are not given patentable weight in the absence of unexpected results.  See MPEP 2113.  The limitations in lines 8-13 of claim 1 (and claims 25 and 26) are process limitations that do not impart further 
Applicant argues Han fails to teach the method limitations of at least claim 1.  The claims are directed toward a lithium-sulfur battery cathode, a product.  Limitations regarding methods of making the lithium-sulfur battery cathode are not given patentable weight in the absence of unexpected results.  See MPEP 2113.  The limitations in lines 8-13 of claim 1 (and claims 25 and 26) are process limitations that do not impart further structure to the claimed lithium sulfur battery cathode, and thus, are not given patentable weight.  
Applicant argues Guo fails to teach the method limitations of at least claim 1.  The claims are directed toward a lithium-sulfur battery cathode, a product.  Limitations regarding methods of making the lithium-sulfur battery cathode are not given patentable weight in the absence of unexpected results.  See MPEP 2113.  The limitations in lines 8-13 of claim 1 (and claims 25 and 26) are process limitations that do not impart further structure to the claimed lithium sulfur battery cathode, and thus, are not given patentable weight.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/TRACY M DOVE/           Primary Examiner, Art Unit 1727